   Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                                Document Page 1 of 21
The document below is hereby signed.

Signed: October 29, 2018




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge


                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                )
                                         )
    MICHELLE RUTH CASH,                  )     Case No. 16-00663
                                         )     (Chapter 11)
                    Debtor.              )
    ____________________________         )
                                         )
    MICHAEL A JACKSON,                   )
                                         )
                       Plaintiff,        )
                                         )
                  v.                     )     Adversary Proceeding No.
                                         )     17-10018
    MICHELLE RUTH CASH,                  )
                                         )     Not to be published in
                       Defendant.        )     West’s Bankruptcy Reporter.
                                         )

                       MEMORANDUM DECISION AND ORDER RE
             PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT AND
            DEFENDANT’S CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT

         This adversary proceeding relates to property located at

    1235 Irving Street, NE, Washington, D.C. 20017 (the “Property”).

    The plaintiff, Michael A. Jackson, has filed a Motion for Partial

    Summary Judgment (“Motion”) (Dkt. No. 50) seeking a judgment in

    his favor on his breach of contract and unjust enrichment claims.

    The debtor, Michelle Ruth Cash, as the defendant in this
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35    Desc Main
                             Document Page 2 of 21


adversary proceeding, has filed an Opposition to Plaintiff

Michael A. Jackson’s Motion for Partial Summary Judgment and

Cross-Motion for Partial Summary Judgment (Dkt. No. 55) (“Cross-

Motion”) seeking a ruling that Jackson executed the Special

Warrenty [sic] Deed (“Deed”) for the Property that Cash recorded

with the District of Columbia Recorder of Deeds, that Jackson’s

breach of contract and unjust enrichment claims are time-barred

by the statute of limitations, that she did not breach the

contract, and that Jackson is not entitled to equitable relief

because of unclean hands.

      The court has dismissed the breach of contract claim, Count

VI, to the extent it seeks a legal remedy, as time-barred by the

statute of limitations in its Memorandum Decision and Order re

Defendant’s Motion to Dismiss.          Accordingly, the parts of the

Motion and Cross-Motion relating to the breach of contract claim

are moot and will be dismissed.

      For the reasons stated below, the court will deny the

remainder of Jackson’s Motion; will grant in part Cash’s Cross-

Motion to dismiss Jackson’s unjust enrichment claim; and,

finally, will deny Cash’s Cross-Motion.

                                        I

      The relevant facts are as follows.           Jackson purchased the

Property on February 21, 2006, for $580,000.             Jackson took out

two mortgages to finance the purchase of the Property.                   The first


                                        2
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                             Document Page 3 of 21


mortgage (the “EMC Mortgage”) was a 30-year, interest-only

adjustable rate mortgage with an original loan amount of $464,000

and with interest fixed for the first five years at 6.5%.                 The

second mortgage (the “Real Time Mortgage”) was a 15-year fixed

rate mortgage with an original loan amount of $116,000 and an

interest rate of 10.375%.

      The parties agree that on February 10, 2007, Jackson and

Cash, along with Jackson’s wife, met at a Red Lobster Restaurant

where the parties executed a Secured Agreement, which both

parties agree was a contract for the sale of the Property to

Cash.   The Secured Agreement and the Deed purport to have been

signed by Jackson before Jacqueline Littlejohn, as a notary

public, on February 10, 2007, the date of the meeting at Red

Lobster.   On September 10, 2015, Cash recorded the Deed with the

District of Columbia Recorder of Deeds.            The Deed, prepared by

Cash, purports to convey the Property from Jackson to Cash, and

on its face makes Cash the record owner of the Property.

      In the Third Amended Complaint to Recover Fraudulent

Acquired Property (Dkt. No. 46) (“Third Amended Complaint”),

Jackson alleges that he never executed the Deed, and that

Littlejohn, who was Cash’s co-worker at Chesapeake Mortgage, was

not present at the meeting to witness Jackson’s execution of the

Secured Agreement, that Littlejohn notarized the Secured

Agreement and Deed outside of the presence of Jackson, and that


                                        3
Case 17-10018-SMT    Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                              Document Page 4 of 21


Jackson, after the meeting at Red Lobster, did not acknowledge to

Littlejohn that the execution of the Secured Agreement or the

Deed was his act and deed.          The papers are unclear as to whether

Jackson admits to signing a deed: Jackson in some places denies

signing a deed, or says it is unclear whether a deed was signed

during the February 2007 meeting, and in other places admits to

conveying property by a deed.          The papers do clearly indicate

that Jackson denies signing the Deed that was recorded with the

Recorder of Deeds.

      The Secured Agreement provided:

      The Seller (Michael A. Jackson) agrees as follow:

           1.       The Seller will receive $15,000.00 cash for
                    Sale of Property;

           2.       The Seller will Deed property to Michelle R.
                    Cash in Fee Simple as Sole Owner;

           3.       The Seller will keep EMC Mortgage Corporation
                    in his name for two years from the date of
                    this agreement;

           4.       The Seller will keep the Homeowners Insurance
                    Policy in his name for two years from the date
                    of this agreement; and

           5.       The Seller will file the property interest on
                    his income taxes for two years from the date
                    of the Agreement tax year.

      The Buyer (Michelle R. Cash) agrees as follow:

           1.       The Buyer will pay legal, title and filing
                    fees;

           2.       The Buyer, in fee simple as Sole Owner shall
                    assume the monthly payments to EMC Mortgage
                    Corporation as of 1st of February, 2007;

                                         4
Case 17-10018-SMT    Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                              Document Page 5 of 21


           3.       The Buyer will refinance the mortgage from EMC
                    Mortgage Corporation after two years or until
                    the buyer is able due to lender's approval and
                    settling on the property; and

           4.       The Buyer will transfer from the Homeowners
                    insurance after two years or until number 3 of
                    this agreement by buyer has been fully
                    completed and resolved.

      Cash took possession of the Property where she operated an

assisted living facility.         She also began to make the mortgage

payments directly to the mortgage companies.              Cash made payments

of approximately $2,969.37 per month toward the first mortgage

and approximately $1,050.27 per month toward the second mortgage.

Jackson contends that the payments (or some of them) were not

timely.

      On November 12, 2012, Jackson sent Cash a letter cancelling

the Secured Agreement because Cash at no point made a payment of

$15,000 to Jackson, and Cash failed to obtain financing to

refinance the mortgages under her own name.              Sometime around

2011, Jackson had asked Cash to make the monthly mortgage

payments directly to him.         Jackson and Cash executed an agreement

on May 1, 2011, whereby Cash would pay the mortgage payments to

Jackson directly.       The amount of interest on the EMC Mortgage

dropped to 2.75% on March 1, 2011.            Jackson never told Cash of

the drop in the interest rate.           Cash continued to make payments

on the EMC Mortgage of $2,969.37 per month, that included

interest at the higher rate of 6.5% that previously existed.                  In


                                         5
Case 17-10018-SMT   Doc 85     Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                              Document Page 6 of 21


January 2013, Cash learned of the drop in the interest rate and

stopped paying interest based on the higher interest rate.

Accordingly, Cash contends that because Cash was making monthly

payments to Jackson in excess of what was actually owed on the

mortgages, she paid more than the $15,000 required under the

Secured Agreement.1

      The parties dispute whether they entered into a landlord-

tenant relationship.         Cash has testified in her affidavit that

she never had a landlord-tenant relationship with Jackson.                  At

oral argument on October 17, 2018, Jackson’s counsel conceded




      1
        By the court’s calculation, interest at 2.75% on the
$464,000 principal amount of the interest-only first mortgage was
$1,063.33 per month, whereas interest at 6.75% on the $464,000
principal amount was $2,513.33 per month, a difference of
$1,450.00 per month. Cash’s making payments to Jackson for 18
months (from May 2011 through December 2012) of $1,450.00 more
than was owed each month on the mortgages would have resulted in
Cash having paid Jackson $26,100.00 more than was owed on the
mortgages.

                                         6
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                             Document Page 7 of 21


that there was no written lease.2           Instead, Jackson’s counsel

asserted that because Cash had defaulted under the Secured

Agreement and Jackson had terminated the Secured Agreement, Cash

had no rights in the Property and that upon her continuing

nevertheless to live in the Property there was an implied lease

entitling Jackson to rent based on the fair market rental value

of the Property.     Sometime around November 2012, Jackson hired

Marty Wynn and his property management company, Phase 3 Network,

Inc., to help Jackson manage the Property.             In December 2012,

Phase 3 Network began to send letters to Cash demanding payment


      2
        This position appears to be contrary to Jackson’s
confusing answers to interrogatories, which indicated:

      My Wife and I went to Michelle Cash's office where we
      presented her with a lease. Michelle Cash signed the
      lease in the presence of my Wife and I.         It was a
      standard lease and the terms were the same as the secured
      agreement. The lease was produced by Michelle Cash. We
      also added that she would buy the furniture for
      $15,000.00. The lease included that within the two year
      period of her purchasing the house, if the value of the
      house increased, Michelle Cash would pay an additional
      $15,000.00. She moved into the property and we agreed to
      allow her to make payments directly to the mortgage
      company. Approximately five (5) months after entering
      the agreement for the purchase of the property Michelle
      Cash started paying late beyond thirty (30) days. The
      late payments became habitual. I demanded that she pay
      me directly.   Approximately four years later Michelle
      Cash could not get financing to perform the contract. My
      wife and I sent Michelle Cash a letter to terminate the
      purchase contract.

Jackson has produced no written lease, and the above-quoted
language does not say he, as a landlord, executed the lease. The
court treats Jackson, through counsel, as having receded from
contending that there was a written lease.

                                        7
Case 17-10018-SMT    Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                              Document Page 8 of 21


of rent on the Property, referring to Jackson as the landlord and

Cash as the tenant.      The letters also demanded payment of

thousands of dollars in late fees.

      On March 7, 2013, Jackson issued a 30-Day Notice to Quit.                  A

few days later, on March 12, 2013, Jackson sent Cash a 30 Day

Notice to Correct or Vacate giving Cash until midnight on April

11, 2013, to pay for overdue rent and late fees, totaling

$11,052.25, or vacate the Property.            Cash did not pay the rent

and late fees or vacate the Property, and on June 3, 2013,

Jackson sought possession of the Property by filing suit in the

Superior Court of the District of Columbia.              This action was

dismissed on February 2, 2017, by a stipulation of dismissal

filed by Jackson.      Jackson then filed another suit in Superior

Court on March 10, 2017, which has been stayed by the automatic

stay.

      Cash filed a voluntary petition initiating the underlying

bankruptcy case, Case No. 16-00663, on December 27, 2016.

Jackson filed a complaint initiating this adversary proceeding on

May 19, 2017.       He filed the Third Amended Complaint at issue, on




                                         8
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                             Document Page 9 of 21


January 3, 2018.3

                                       II

      “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”               Fed. R. Civ.

P. 56(a), made applicable under Fed. R. Bankr. P. 7056.                  A

genuine dispute of material fact exists when the evidence would

allow a reasonable jury to find for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Inferences on underlying facts should be viewed in the light most

favorable toward the nonmoving party.           Matsushita Electric

Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

The judge should not weigh the evidence when considering a motion

for summary judgment.        Anderson, 477 U.S. at 249.

      The moving party has the burden to show that there is no

genuine dispute and the court should look at the moving party’s

papers critically.     Washington v. Cameron, 411 F.2d 705, 710

(D.C. Cir. 1969).     To meet this burden, the moving party “must

show that the nonmoving party ‘fail[ed] to make a showing


      3
        As I noted in the Memorandum Decision and Order re
Defendant’s Motion to Dismiss, both parties have proceeded as
though the commencement and prosecution of this adversary
proceeding did not violate the automatic stay of 11 U.S.C.
§ 362(a). The claims in this adversary proceeding obviously need
to be resolved for purposes of the bankruptcy case, but the
parties should file a motion to annul the automatic stay as to
this adversary proceeding if the automatic stay technically
barred Jackson’s pursuit of the adversary proceeding.

                                        9
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                             Document Page 10 of 21


sufficient to establish the existence of an element essential to

that party’s case, and on which that party will bear the burden

of proof at trial.’”         Dormu v. District of Columbia, 795 F.Supp.

2d 7, 17 (D.D.C. 2011) (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986)).

      “Once the moving party has made an adequate showing that a

fact cannot be disputed, the burden shifts to the party opposing

summary judgment to ‘set forth specific facts showing that there

is a genuine issue for trial.’”          Ames v. Nielsen, 286 F. Supp. 3d

70, 78 (D.D.C. 2017) (quoting Anderson, 477 U.S. at 250).                 In

responding to a motion for summary judgment, the plaintiff may

not rely on the allegations of his complaint.              Grimes v. District

of Columbia, 794 F.3d 83, 94 (D.C. Cir. 2015).              “To defeat a

motion for summary judgment, the non-moving party must offer more

than mere unsupported allegations or denials.”              Dormu, 795

F.Supp. 2d at 17.     “Instead, the non-moving party must provide

affidavits or other competent evidence setting forth specific

facts showing that there is a genuine issue for trial.”                  Id.

                                       III

      Cash contends that Jackson’s unjust enrichment claim must be

dismissed as time-barred because the underlying contract is also

time-barred.    Cash’s analysis is focused on Count IV as an

alternative to Jackson’s breach of contract claim.               For the

following reasons, the court agrees that unjust enrichment is


                                       10
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35    Desc Main
                             Document Page 11 of 21


time-barred insofar as it is based on the same acts as Jackson’s

breach of contract claim and relates to Jackson conveying the

Property to Cash under the Secured Agreement.4             However, there

may be other theories of unjust enrichment supported under Count

IV that are not time-barred by the statute of limitations.

      The statute of limitations for a claim of unjust enrichment

is three years.     Boyd v. Kilpatrick Townsend & Stockton, LLP

(“Boyd I”), 79 F. Supp. 2d 153, 158 n.3 (D.D.C. 2015).                   “It is

undisputed that the statute of limitations begins to run when a

claim accrues, and that a cause of action accrues when its

elements are present, so that the plaintiff could maintain a

successful suit.”     News World Comm., Inc. v. Thompsen, 878 A.2d

1218, 1222 (D.C. 2005).        “Unjust enrichment occurs when: (1) the

plaintiff conferred a benefit on the defendant; (2) the defendant

retains the benefit; and (3) under the circumstances, the

defendant's retention of the benefit is unjust.”              Id.   A party

may be unjustly enriched by holding title to property.                   Gray v.

      4
        Furthermore, it may be inappropriate to allow Jackson to
pursue an unjust enrichment claim in equity as a substitute to
the breach of contract claim at law where Jackson did not timely
pursue his breach of contract remedies. Kisner v. Broome, No. 1
CA-CV 16-0502, 2017 WL 6462245, at *8 n.3 (Ariz. Ct. App. Dec.
19, 2017) (“[t]hough unjust enrichment may provide grounds for
recovery in ‘the absence of a remedy provided by law,’ . . .
equity would not be served if that element were held to include
cases where the absence of a remedy at law is the result of the
plaintiff’s own lack of diligence in pursuing an otherwise-
available legal remedy” (quoting Wang Elec., Inc. v. Smoke Tree
Resort, LLC, 283 P.3d 45, 49 (Ariz. Ct. App. 2012)); Nutt Corp.
v. Howell Road, LLC, 721 S.E.2d 447, 450 (S.C. App. 2011).

                                       11
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                             Document Page 12 of 21


Gray, 412 A.2d 1208, 1210 (D.C. 1980).            “A claim for unjust

enrichment only accrues, however, when the enrichment becomes

unjust; the statute of limitations ‘starts to run upon the

occurrence of the wrongful act giving rise to a duty of

restitution.’”      Id. at 1223 (quoting Congregation Yetev Lev

D'Satmar, Inc. v. 26 Adar N.B. Corp., 596 N.Y.S.2d 435, 437 (N.Y.

App. Div. 1993)).      When a withholding becomes unjust is a

question of fact.         Boyd v. Kilpatrick Townsend & Stockton (“Boyd

II”) 164 A.3d 72, 80 (D.C. 2017).

      In Thompsen, the plaintiff approached the defendant, the

publisher of a daily newspaper, with an idea for a family

magazine.   878 A.2d at 1219.         The defendant showed great interest

in the plaintiff’s idea and requested that the plaintiff submit

several of her ideas to the defendant for review.              Id. at 1220.

However, the defendant later said it would produce a family

magazine, but would not pay the plaintiff for her idea because it

was not novel.      Id.    Two years later, the defendant published the

magazine.   Id.     The plaintiff filed suit the year after the

magazine was first published.          Id.   The court held that the

statute of limitations on the plaintiff’s unjust enrichment claim

began to run on the date that the newspaper company told her it

would not pay her for her idea, even though the newspaper company

did not make a profit from the idea for another two years.                 Id.

at 1225.


                                       12
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35    Desc Main
                             Document Page 13 of 21


      In Boyd II, the plaintiff was asked by defendants to lobby a

bill in Congress.     164 A.3d at 76.         The plaintiff expressed his

intention to be paid for his services, and the defendants told

the plaintiff not to worry about payment.             Id.    After the bill

was passed, the parties never communicated and the defendants

never paid the plaintiff for his services.             Id. at 77.        The

plaintiff sued the defendants.          Id.    The court addressed whether

under District of Columbia law the statute of limitations runs

from the “last rendition of services,” a test Thompsen appeared

to endorse, but did not specifically adopt, in cases where the

plaintiff had not demanded payment and defendant had not

specifically refused to pay.          Id. at 70.    The court held that the

determination of when the enrichment became unjust was a question

of fact left for the jury to decide.            Id. at 80.

      Cash contends that since this unjust enrichment claim is

based on a quasi-contract theory, the statute of limitations

began to run on February 10, 2007, when the parties executed the

Secured Agreement.     Jackson does not provide an alternative date

upon which the unjust enrichment claim would run.               However, in

his opposition to the Cross-Motion, Jackson argues the unjust

enrichment claim as an alternative to his breach of contract

claim and argues the two claims together.             Jackson is asserting

that the unjust enrichment claim is not time-barred by the

statute of limitations for the same reasons he contends that his


                                       13
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                             Document Page 14 of 21


breach of contract claim would not have been time-barred.

Accordingly, Jackson is contending that his unjust enrichment

claim began to run sometime after his termination of the Secured

Agreement, and the statute of limitations has been stayed by

Jackson’s Superior Court actions.

      An unjust enrichment claim against Jackson would not run

until after all the elements were met.            Accordingly, the court

must look at each element, and the date upon which each element

was met.   The first two elements, conferral of a benefit and the

retention of that benefit, certainly occurred sometime around

February 10, 2007.     Whether possession of the Property was

conveyed via a conditional conveyance or a completed conveyance,

both parties agree that possession of the Property was conveyed

to Cash on or around that date.          Moreover, Cash has retained that

benefit from that date.        There is no evidence showing that Cash

relinquished possession of the Property to Jackson at any time.

      The issue is deciding when the retention became unjust.                As

noted before, Cash contends that the statute began to run from

February 10, 2007, when the benefit was rendered.              However, there

is no indication that the retention of the Property on that date

was unjust.   It was anticipated that the Secured Agreement would

last at least two years, meaning Cash may have had at least two

years to perform under the Secured Agreement.              Additionally, the

District of Columbia Court of Appeals rejected the “last


                                       14
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                             Document Page 15 of 21


rendition of services” test, and held that it was a question of

fact when an unjust enrichment claim became unjust.

      There are multiple dates in the record that would indicate

the possibility of an unjust retention.            It could be that

retention became unjust after Cash failed to pay the $15,000 in a

reasonable time period.        It could be after the two-year mark when

Cash failed to refinance the mortgage and transfer the insurance.

It could be at the time that Jackson terminated the Secured

Agreement, or it could be when Jackson demanded return of the

Property and Cash refused.         Accordingly, this would be a question

of fact that normally could not be resolved via a motion for

summary judgment.     However, all the elements would have been met

no later than November 12, 2012, when Jackson sent the letter to

Cash cancelling the Secured Agreement.            By this point, Cash had

allegedly breached the Secured Agreement thereby justifying

Jackson in cancelling the Secured Agreement and making the

retention of the Property unjust.

      November 12, 2012, is more than three years prior to the

filing of this adversary proceeding on May 19, 2017, and more

than three years before Cash filed her petition commencing the

bankruptcy case on December 27, 2016.            Therefore, the case is

time-barred by the statute of limitations unless the statute was

tolled.   Jackson contends that the statute of limitations had

been tolled by his Superior Court cases.            However, the court


                                       15
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                             Document Page 16 of 21


rejected this tolling argument in its Memorandum Decision and

Order re Defendant’s Motion to Dismiss, and for the same reasons

stated therein, the court rejects that argument again here.

Accordingly, Jackson’s unjust enrichment claim insofar as it is

based on the same acts as his breach of contract claim, is barred

by the statute of limitations.

      However, to the extent that Count IV extends to other

theories of unjust enrichment, for example, a theory that Jackson

continues to bestow a benefit on Cash by making mortgage payments

that Cash is unjustly retaining, or a theory that Cash converted

the Property by recording a forged deed, and to the extent that

those theories cover acts occurring in the three years preceding

the filing of the bankruptcy case, and thus subject to tolling




                                       16
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                             Document Page 17 of 21


under 11 U.S.C. § 108(c),5 such claims would still survive.6

      The court holds that Jackson’s unjust enrichment claim,

insofar as it is based on the same acts as Jackson’s breach of

contract claim, is time-barred and must be dismissed, and the

court will dismiss Count IV to that extent.             Moreover, Jackson’s

Motion seeking summary judgment on his unjust enrichment claim



      5
        As relevant here, § 108(c) provides that if a statute of
limitations had not expired before the date of the filing of the
petition, then the statute of limitations would not expire:

      until the later of—

           (1) the end of such period, including any
      suspension of such period occurring on or after the
      commencement of the case; or

           (2) 30 days after notice of the termination or
      expiration of the stay under section 362 . . . with
      respect to such claim.
      6
        The doctrine of continuing tort would not allow Jackson
to claim actions that occurred earlier than three years before
the petition date because the continuing tort doctrine is no
longer appropriate after the plaintiff has discovered the injury.
This doctrine is based on the principle that “no single incident
in a continuous chain of tortious activity can ‘fairly or
realistically be identified as the cause of significant harm.’”
Page v. United States, 729 F.2d 818, 821 (D.C. Cir. 1984)
(quoting Fletcher v. Union Pac. R.R., 621 F.2d 902, 908 (8th Cir.
1980)). However, “once the plaintiff has been placed on notice
of an injury and the role of the defendants’ wrongful conduct in
causing it, the policy disfavoring stale claims makes application
of the ‘continuous tort’ doctrine inappropriate.” Hendel v.
World Plan Exec. Council, 705 A.2d 656, 667 (D.C. 1997). Jackson
was put on notice of the injury of Cash’s actions fairly early,
and at least as late as November 12, 2012, when he sent the
letter to cancel the Secured Agreement, as evidenced by his
hiring Marty Wynn and his property management company, Phase 3
Network, Inc., to help him manage the Property, and his efforts
to obtain rents or have Cash quit the property.

                                       17
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                             Document Page 18 of 21


must be denied.     However, the court will not dismiss Count IV to

the extent that it applies to other claims of unjust enrichment.

                                       IV

      Cash’s Cross-Motion requests a judgment finding that Jackson

has signed the Deed.         Jackson claims there is a dispute as to

whether he has signed the Deed.          Jackson alleges in his

opposition to Cash’s Cross-Motion to not have signed the Deed in

the record.   However, this is a mere allegation that was not

supported by any evidence.         Not even Jackson’s affidavit

supported this claim.         There was, on the other hand, sufficient

evidence to support that Jackson had signed the Deed,

specifically, a copy of the Deed had been provided by both Cash

and Jackson, and that copy of the Deed had what appeared to be

Jackson’s signature.         Additionally, Jackson submitted two

affidavits testifying that he “agreed to convey the real property

to Defendant pursuant to a ‘Special Warrenty Deed.’ (sic).”

While Jackson’s affidavits did not specifically say that Jackson

signed the Deed, they also did not support the proposition that

Jackson did not sign the Deed.          Furthermore, Jackson admits that

the property was conveyed by a deed, and this confusion, without

evidence, supports Cash’s contention that the signed Deed is

binding.   A mere allegation is not sufficient to overcome an

established fact in a motion for summary judgment.               Accordingly,

this allegation, without more would not be sufficient to overcome


                                       18
Case 17-10018-SMT   Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                             Document Page 19 of 21


Cash’s motion for summary judgment.

      However, Federal Rule Civil Procedure 56(e) provides the

court with four options should a party fail to properly support

or address a fact including:

      (1)   give an opportunity to properly support or address
            the fact;
      (2)   consider the fact undisputed for purposes of the
            motion;
      (3)   grant summary judgment if the motion and supporting
            materials--including    the     facts    considered
            undisputed--show that the movant is entitled to it;
            or
      (4)   issue any other appropriate order.

It is clear that Jackson is contending that the signature on the

Deed is a forgery, and I deemed it appropriate to give Jackson

the opportunity to submit an affidavit to support that

contention.    Accordingly, at the hearing of October 17, 2018, on

Cash’s Cross-Motion, I directed Jackson to file an affidavit

supporting his allegation that the Deed is a forgery, failing

which, the court would grant Cash’s Cross-Motion for summary

judgment.    On October 22, 2018, Jackson filed an affidavit (Dkt.

No.79) in which he denies that he signed the Deed.               Accordingly,

the court will deny the request in Cash’s Cross-Motion for the

court to declare that Jackson signed the Deed.

                                        V

      Cash also requests in her Cross-Motion a judgment denying

Jackson equitable relief because Jackson has unclean hands.                 This

request, however, must be denied.           Cash’s contention lies in the


                                       19
Case 17-10018-SMT    Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                              Document Page 20 of 21


fact that Jackson did not inform Cash of the change in the

interest rate of the first mortgage, and that Jackson demanded

Cash pay rent and quit the Property.            Jackson’s actions of

demanding rent and demanding that Cash quit the property may have

been within his rights for Cash’s alleged failure to perform

under the Secured Agreement.           If a landlord-tenant relationship

existed, Jackson argues that he was entitled to rent at a fair

market value.       Rent at a fair market rate would not have depended

upon the amount of mortgage payments Jackson owed.

      Moreover, the Secured Agreement does not purport to impose

on Jackson a duty to inform Cash of any changes in mortgage

payments.   Of course, if Cash had performed under the Secured

Agreement, she was not required to pay more than the amount of

the mortgage payments Jackson owed.            However, the Secured

Agreement does not purport to fix the amount of Cash’s obligation

to pay for occupancy of the Property if she defaulted under the

Secured Agreement and Jackson became entitled to payment of rent

for Cash’s occupancy of the Property.             If Jackson and Cash were

in a landlord-tenant relationship, then there was no duty on the

part of Jackson to inform Cash that the mortgage payments on the

first mortgage had decreased.

                                        VI

      For the aforesaid reasons, it is

      ORDERED that Jackson’s Motion (Dkt. No. 50), insofar as it


                                        20
Case 17-10018-SMT                                                                      Doc 85    Filed 10/29/18 Entered 10/29/18 10:28:35   Desc Main
                                                                                                Document Page 21 of 21


seeks summary judgment on Jackson’s claim of breach of contract,

is dismissed as moot.                                                                           It is further

                              ORDERED that Jackson’s Motion (Dkt. No. 50) is otherwise

DENIED.                                               It is further

                              ORDERED that the part of Cash’s Cross-Motion (Dkt. No. 55)

seeking summary judgment dismissing Jackson’s unjust enrichment

claim is GRANTED IN PART and a separate order will be entered

that will dismiss Count IV with prejudice, as time-barred by the

statute of limitations, to the extent it is based on the same

acts as the claim for breach of contract, but that will deny

Cash’s Cross-Motion regarding unjust enrichment to the extent

Count IV asserts claims of unjust enrichment on other grounds.

It is further

                              ORDERED Cash’s Cross-Motion insofar as it seeks summary

judgment on Jackson’s breach of contract claims is DISMISSED as

moot.                                     It is further

                              ORDERED that Cash’s Cross-Motion is otherwise DENIED.

                                                                                                                     [Signed and dated above.]

Copies to: Recipients of e-notifications of orders.




R:\Common\TeelSM\TTD\Orders\MSJ\Order dismissing MSJ as Moot_Jackson v. Cash_v14.wpd
                                                                                                          21
